                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 BELINDA POWELL,                            §
                                            §
         Plaintiff,                         §
                                            §    Civil Action No. 3:19-CV-02669-X-BT
 v.                                         §
                                            §
 AMBER ABBITT, et al,                       §
                                            §
         Defendants.                        §




                                       ORDER

      The Court considers the report of the United States Magistrate Judge in this

action, which was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

      In her complaint [Doc. No. 3] filed on November 6, 2019, the plaintiff Belinda

Powell alleges that defendant City Credit Union violated, among other things, the

Fair Debt and Collections Act in repossessing Powell’s automobile. On January 21,

2020, the Magistrate Judge entered proposed findings of fact and recommendations

[Doc. No. 10] that the Court should dismiss this case without prejudice because

Powell has failed to pay the filing fee or file a motion to proceed in forma pauperis.

      Having received the report of the United States Magistrate Judge, the Court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct

and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

Accordingly, the Court hereby DISMISSES this case WITHOUT PREJUDICE for

want of prosecution under Feder Rule of Civil Procedure 41(b).
IT IS SO ORDERED this 18th day of February, 2020.




                                   _________________________________
                                   BRANTLEY STARR
                                   UNITED STATES DISTRICT JUDGE
